DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/551,214, attorney docket 88704-US-PA-1 which has a claimed effective filing date of 6/5/5019. The present application is a division of application 16505190, filed 07/08/2019, now U.S. Patent #11239419 and claims foreign priority to Chinese applicant 201910484945.8, filed 6/5/2019 and is assigned to United Microelectronics Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending and are considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “forming a buffer layer and a mask layer on the buffer layer over the substrate, in contact with the bottom electrode layer”.  It is not clear which layer is in contact with the bottom electrode.
Claim 1 recites, “performing an advanced oxidation process”.  It is not clear what makes an oxidation process “advanced.” The term “an advanced oxidation process” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites oxidizing a sidewall of a buffer layer, but there is no formation step for the sidewall.
Claim 1 recites the limitation "…wherein the resistive layer surrounds the whole sidewall of the buffer layer…"  There is insufficient antecedent basis for this limitation in the claim. The sidewall of the buffer layer was converted to an oxide to form the resistive layer, so it is not clear what sidewall is being claimed.
Claim 1 recites “a noble metal layer and a top electrode layer on the noble metal layer, fully covering the resistive layer and the mask layer”.  It is not clear how the noble metal layer covers the resistive layer without contacting the lower electrode, on which the buffer layer is formed. Examiner notes this defect is cured by claim 10.
Claim 4 recites, “wherein the buffer layer comprises Hf, HfOx, Ta, TaOx, NiOx, TiOx, ZrOx, or ZnOx” The relationship between the buffer layer and the resistive layer is not clear because claim 1 differentiates them by an oxidation, but claim 4 includes materials that are already oxidized.  
Claim 10 recites, “forming a through via structure, filling into a lower portion of the opening…” It is not clear how “filling into a lower portion of the opening” forms a through via.
Dependent claims carry the defect of the parent except where noted. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) o as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites “a size of the resistive layer is determined by a horizontal thickness of the resistive layer and a thickness of the buffer layer”, but that size is inherent in the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or make obvious the method of claim 1 which includes oxidizing a buffer layer sidewall to form a resistive layer, the buffer layer directly under a mask layer during the oxidation step.
Dependent claims carry the same novel method and would be allowable if the §112 rejections are cured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893